     Case 2:20-cv-02009-GMN-DJA Document 37 Filed 05/07/21 Page 1 of 5




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee Under the
 7   Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10    DEUTSCHE BANK NATIONAL TRUST                        Case No.: 2:20-cv-02009-GMN-DJA
      COMPANY, AS INDENTURE TRUSTEE
11
      UNDER THE INDENTURE RELATING TO
12    IMH ASSETS CORP., COLLATERALIZED                    STIPULATION AND ORDER TO
      ASSET-BACKED BONDS, SERIES 2005-7,                  EXTEND DISCOVERY
13
                            Plaintiff,                    (First Request)
14            vs.
15
      OLD REPUBLIC TITLE INSURANCE
16    GROUP, INC.; OLD REPUBLIC
      NATIONAL TITLE INSURANCE
17    COMPANY; DOE INDIVIDUALS I through
18    X; and ROE CORPORATIONS XI through
      XX, inclusive,
19
                           Defendants.
20
21          Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee Under the

22   Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7

23   (“Deutsche Bank”) and Defendants, Old Republic Title Insurance Group, Inc. (“ORTIG”)and Old

24   Republic National Title Insurance Company (“ORNTIC”) (collectively, the “Parties”), by and

25   through their counsel of record, hereby submit their Stipulation to Extend Discovery Deadlines

26   by ninety (90) days in accordance with Local Rule 26-3 and Local Rule IA 6-1. The Parties are

27   requesting an extension to the discovery deadlines as the Parties are finalizing a stipulated

28   protective order to be filed and entered by the Court prior to the Parties’ disclosure of confidential



                                                  Page 1 of 5
     Case 2:20-cv-02009-GMN-DJA Document 37 Filed 05/07/21 Page 2 of 5




 1   documents. The Parties’ experts need additional time to review the substantive document
 2   production prior to the initial expert disclosure deadline, which is currently set for May 28, 2021.
 3   Based on the volume of the documents and the need for a protective order, the Parties request an
 4   additional ninety (90) days in order to complete discovery and provide the experts with sufficient
 5   opportunity to review documents and responses to the pending written discovery requests.
 6          The request for an extension is supported by good cause in compliance with LR 26-3, has
 7   been brought in good faith, is the first request for an extension of time to the discovery deadlines
 8   A statement specifying the discovery completed:
 9          The Parties conducted the Fed. R. Civ. P. 26(f) conference on November 30, 2020.
10   Thereafter, the Parties promptly submitted their proposed Joint Discovery Plan and Scheduling
11   Order on December 14, 2020 [ECF No. 17]. On December 15, 2020, the Court entered the
12   Discovery Plan and Scheduling Order [ECF No. 18] with the following deadlines:
13                 Initial disclosures: January 20, 2021;
14                 Amend pleadings/add parties: April 28, 2021;
15                 Initial experts: May 28, 2021;
16                 Rebuttal experts: June 28, 2021;
17                 Discovery cutoff: July 27, 2021;
18                 Dispositive motions: August 26, 2021; and
19                 Joint proposed pretrial order: September 24, 2021, or 30 days after resolution of
20                  dispositive motions.
21          Thereafter, the Parties completed the following discovery:
22                 Deutsche Bank’s Initial Disclosure of Witnesses and Documents, February 3,
23                  2021;
24                 ORTIG and ORNTIC’s Initial Disclosure of Witnesses and Documents, February
25                  8, 2021;
26          (a) A specific description of the discovery that remains to be completed:
27          The Parties need to conduct the following discovery:
28



                                                 Page 2 of 5
     Case 2:20-cv-02009-GMN-DJA Document 37 Filed 05/07/21 Page 3 of 5




 1                  Agreement of the terms of a Stipulated Protective Order and the Court’s entry of
 2                   the same;
 3                  The Parties’ Written Discovery Requests;
 4                  The Parties’ Initial Expert Disclosure;
 5                  The Parties’ Rebuttal Expert Disclosure;
 6                  Deposition of Fed. R. Civ. P. 30(b)(6) Witness for ORTIG;
 7                  Deposition of Fed. R. Civ. P. 30(b)(6) Witness for ORNTIC;
 8                  Deposition of Fed. R. Civ. P. 30(b)(6) Witness for Deutsche Bank;
 9                  Deposition of various fact witnesses and experts; and
10                  Such other discovery that may be deemed necessary or appropriate.
11          (b) The reasons why the deadline was not satisfied or the remaining discovery was
12              not completed within the time limits set by the discovery plan:
13          Due to the need for a protective order and the volume of discovery propounded, the Parties
14   need additional time to produce documents prior to the initial expert disclosure deadline of May
15   28, 2021. Over the past several months, the Parties have been negotiating the terms of an
16   appropriate protective order that would meet all of the Parties’ needs and they anticipate that a
17   stipulated protective order will be entered shortly. Thereafter, the Parties plan on producing
18   documents and expert reports. The Parties anticipate that the confidential document production
19   will be voluminous and will need to be reviewed by their retained experts in preparation of
20   authoring reports. Accordingly, the Parties request a ninety (90) day extension to the discovery
21   deadlines so that discovery responses can be provided and the Parties’ experts have sufficient
22   time to review the written discovery responses, documentation, and issue opinions prior to the
23   initial expert disclosure deadline.
24          In accordance with Local Rule 26-3, good cause exists for an extension to the discovery
25   deadlines as the Parties’ experts are unable to prepare an expert report prior to the May 28, 2021
26   deadline given that confidential documents have not yet been produced, nor has a protective order
27   been entered.
28



                                                 Page 3 of 5
     Case 2:20-cv-02009-GMN-DJA Document 37 Filed 05/07/21 Page 4 of 5




 1         (c) A proposed schedule for completing all remaining discovery.
 2         The Parties request that current Discovery Plan and Scheduling Order [ECF No. 18] be
 3   amended as follows:
 4         1. Last Day to Disclose Initial Expert Report: currently May 28, 2021, desired August
 5             26, 2021;
 6         2. Last Day to Disclose Rebuttal Experts: currently June 28, 2021, desired September
 7             24, 2021;
 8         3. Last Day to Complete Discovery: currently July 27, 2021; desired October 25, 2021;
 9         4. Last Day to File Dispositive Motions: currently August 26, 2021, desired November
10             24, 2021;
11
12   ///
13
14   ///
15
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                            Page 4 of 5
     Case 2:20-cv-02009-GMN-DJA Document 37 Filed 05/07/21 Page 5 of 5




 1         5. Last Day to File Joint Pre-Trial Order: currently, September 24, 2021, desired
 2             December 23, 2021. In the event dispositive motions are filed, the date for filing the
 3             joint pretrial order shall be suspended until thirty (30) days after a decision of the
 4             dispositive motions. The disclosures required by FRCP 26(a)(3), and any objections
 5             thereto, shall be included in the pretrial order.
 6         IT IS SO STIPULATED.
 7     DATED this 7th day of May, 2021.                 DATED this 7th day of May, 2021.
 8     WRIGHT, FINLAY & ZAK, LLP                        EARLY SULLIVAN WRIGHT GIZER &
 9                                                      McRAE LLP
       /s/ Lindsay D. Robbins
10     Lindsay D. Robbins, Esq.                         /s/ Sophia S. Lau
       Nevada Bar No. 13474                             Sophia S. Lau, Esq.,
11     7785 W. Sahara Ave., Suite 200                   Nevada Bar No. 13365
12     Las Vegas, NV 89117                              8716 Spanish Ridge Avenue, Suite 105
       Attorneys for Plaintiff, Deutsche Bank           Las Vegas, Nevada 89148
13     National Trust Company, as Indenture             Attorneys for Specially-Appearing
       Trustee Under the Indenture Relating to IMH      Defendant Old Republic Title Insurance
14     Assets Corp., Collateralized Asset-Backed        Group, Inc. and Defendant Old Republic
15     Bonds, Series 2005-7                             National Title Insurance Company

16   IT IS SO ORDERED.
17                                     May
                      10th day of __________________,
           DATED this _____                           2021.
18
                                                   ________________________________________
19                                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                 Page 5 of 5
